Case 2:17-cv-12320-DML-APP ECF No. 101 filed 10/01/19       PageID.7626   Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 SUSAN WHITE, as Personal Representative             Case No. 2:17-cv-12320
 for the Estate of KAYLA WHITE, deceased,
 and CODY CAMPBELL, as Personal                      Hon. DAVID M. LAWSON
 Representative of the Estate of BRAEDIN
 CAMPBELL, deceased,

              Plaintiffs,

 v.

 FCA US, LLC,
 a foreign limited liability company, and
 CLARENCE HEATH, individually,

              Defendants.
 _____________________________/
 Courtney E. Morgan, Jr. (P29137)               James P. Feeney (P13335)
 Brian T. Keck (P77668)                         Clay A. Guise (P59055)
 LAW OFFICES OF COURTNEY                        DYKEMA GOSSETT PLLC
 MORGAN PLLC                                    Attorneys for Defendant FCA US, LLC
 Attorneys for Plaintiffs                       39577 Woodward Ave., Ste. 300
 3200 Greenfield, Ste. 355                      Bloomfield Hills, MI 48304
 Dearborn, MI 48120                             (248) 203-0841/(248) 203-0763 fax
 (313) 395-2568/(313) 395-3933 fax              jfeeney@dykema.com
 cmorgan@courtneymorganlaw.com                  cguise@dykema.com
 bkeck@courtneymorganlaw.com

 Gerald E. Thurswell (P21448)                   Bryce A. Rucker (P79455)
 THE THURSWELL LAW FIRM PLLC                    DYKEMA GOSSETT PLLC
 Attorney for Plaintiffs                        Attorneys for Defendant FCA US, LLC
 1000 Town Ctr, Ste 500                         400 Renaissance Center
 Southfield, MI 48075-1221                      Detroit, MI 48243
 (248) 354-2222                                 (313) 568-6502
 jthurswell@thurswell.com                       brucker@dykema.com

                                            1
Case 2:17-cv-12320-DML-APP ECF No. 101 filed 10/01/19        PageID.7627     Page 2 of 8




 John L. Weston (P55042)                       Perry W. Miles IV (Va. Bar 43031)
 Lauren A. Sterrett (P80200)                   Derek H. Swanson (Va. Bar 73463)
 SECREST WARDLE                                McGUIRE WOODS LLP
 Attorneys for Defendant Heath                 Attorneys for Defendant FCA US, LLC
 2600 Troy Center Dr., P.O. Box 5025           Gateway Plaza
 Troy, MI 48007-5025                           800 East Canal Street
 (248) 851-9500/(248) 251-1808 fax             Richmond,VA 23219-3916
 jweston@secrestwardle.com                     (804) 775-1081/(804) 698-2258 fax
 lsterrett@secrestwardle.com                   pmiles@mcguirewoods.com
                                               dswanson@mcguirewoods.com
 Henry B. Cooney (P32199)
 PLUNKETT COONEY
 Attorneys for Defendant Heath
 38505 Woodward Avenue, Suite 100
 Bloomfield Hills, MI 48304
 (248) 901-4019/(248) 901-4040 fax
 hcooney@plunkettcooney.com
 _____________________________/

     PLAINTIFFS’ RULE 26 PRETRIAL DISCLOSURE EXHIBIT LIST

    1. Plaintiffs submit their Exhibit List attached hereto as Attachment A.

    2. Plaintiffs reserve the right to present, as additional exhibits, any modified

        versions of Exhibits.

    3. Plaintiffs reserve the right to use any exhibits admitted by Defendants.

    4. Plaintiffs reserve the right to use exhibits not listed here for impeachment or

        rebuttal purposes.

    5. Plaintiffs reserve the right to supplement or amend this List any time prior to

        trial, and in accordance with and when, all rulings regarding objections and

        admissibility have been heard and decided.

                                           2
Case 2:17-cv-12320-DML-APP ECF No. 101 filed 10/01/19          PageID.7628    Page 3 of 8




    6. By including documents on the following list, Plaintiffs do not waive their

       right to object to their introduction at trial by Defendant if Plaintiffs choose

       not to offer them as exhibits at trial.

    7. Furthermore, the mere listing of these documents as potential exhibits is not

       a concession as to their relevance or admissibility, and Plaintiffs reserve the

       right to object to the admissibility of any of these potential exhibits.

                                         Respectfully submitted,


                                         /s/ Courtney E. Morgan Jr. (P29137)
                                         Courtney E. Morgan Jr. (P29137)
                                         Brian T. Keck (P77668)
                                         Law Offices of Courtney Morgan PLLC
                                         3200 Greenfield, Ste. 355
                                         Dearborn, MI 48120
                                         (313) 395-2568
                                         cmorgan@courtneymorganlaw.com
                                         bkeck@courtneymorganlaw.com

 Dated:       October 1, 2019




                                            3
Case 2:17-cv-12320-DML-APP ECF No. 101 filed 10/01/19          PageID.7629     Page 4 of 8




                            CERTIFICATE OF SERVICE

        I hereby certify that on October 1, 2019, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system which will send electronic

 notification of said filing to:

 James P. Feeney (P13335)                       John L. Weston (P55042)
 Clay A. Guise (P59055)                         Lauren A. Sterrett (P80200)
 DYKEMA GOSSETT PLLC                            SECREST WARDLE
 Attorneys for Defendant FCA US, LLC            Attorney for Defendant Heath
 jfeeney@dykema.com                             jweston@secrestwardle.com
 cguise@dykema.com                              lsterrett@secrestwardle.com

 Bryce A. Rucker (P79455)                       Gerald E. Thurswell (P21448)
 DYKEMA GOSSETT PLLC                            THE THURSWELL LAW FIRM
 Attorneys for Defendant FCA US, LLC            PLLC
 brucker@dykema.com                             Attorney for Plaintiffs
                                                jthurswell@thurswell.com
 Perry W. Miles IV (Va. Bar 43031)
 Derek H. Swanson (Va. Bar 73463)               Henry B. Cooney (P32199)
 McGUIRE WOODS LLP                              PLUNKETT COONEY
 Attorneys for Defendant FCA US, LLC            Attorneys for Defendant Heath
 pmiles@mcguirewoods.com                        hcooney@plunkettcooney.com
 dswanson@mcguirewoods.com


        I further certify that I have mailed by U.S. mail the paper to the following non-

 ECF participants: None

                             RESPECTFULLY SUBMITTED,

                             LAW OFFICES OF COURTNEY MORGAN PLLC

                                   BY: /s/   Courtney E. Morgan. Jr.
                                       Courtney E. Morgan. (P29137)
                                       Brian T. Keck (P77668)

                                            4
Case 2:17-cv-12320-DML-APP ECF No. 101 filed 10/01/19   PageID.7630   Page 5 of 8




                                    Attorneys for Plaintiffs
                                    3200 Greenfield, Suite 355
                                    Dearborn, MI 48120-1802
                                    (313) 395-2568
                                    cmorgan@courtneymorganlaw.com
                                    bkeck@courtneymorganlaw.com

 DATED: October 1, 2019




                                      5
Case 2:17-cv-12320-DML-APP ECF No. 101 filed 10/01/19   PageID.7631   Page 6 of 8




              ATTACHMENT A




                                      6
Case 2:17-cv-12320-DML-APP ECF No. 101 filed 10/01/19                              PageID.7632     Page 7 of 8



  PRESIDING JUDGE                                 PLAINTIFFS’ ATTORNEY                   DEFENDANT’S ATTORNEY
  DAVID LAWSON, DISTRICT JUDGE                    Courtney E. Morgan, Jr., et al

  TRIAL DATE(S)                                   COURT REPORTER                         COURTROOM DEPUTY

  DECEMBER 10, 2019
  PLF.     DEF.     DATE      MARKED   ADMITTED   DESCRIPTION OF EXHIBITS                MAY    OBJECTION TO
  NO.      NO.      OFFERED                                                              OR     ADMISSIBILITY
                                                                                         WILL
  1                                               Photographs, diagrams and other
                                                  depictions related to the accidents
                                                  on November 11, 2014, including
                                                  any and all videos of the
                                                  aftermath, including photographs
                                                  from the Southfield Fire
                                                  Department; Michigan State
                                                  Police, Oakland County Medical
                                                  Examiner, eyewitness and videos
                                                  taken by local news stations
  2                                               Photographs and other depictions
                                                  of the injuries suffered by
                                                  decedents Kayla White and
                                                  Braedin Campbell on November
                                                  11, 2014 including photographs
                                                  from the Southfield Fire
                                                  Department; Michigan State
                                                  Police and Oakland County
                                                  Medical Examiner
  3                                               Kayla White’s medical records
  4                                               Any and all records regarding the
                                                  collision created or compiled by
                                                  law enforcement or first
                                                  responders including records
                                                  from the Michigan State Police
                                                  Department, Southfield Fire
                                                  Department, and Oakland County
                                                  Medical Examiner’s Office
  5                                               Autopsy Report and
                                                  accompanying documentation
                                                  from the Oakland County
                                                  Medical Examiner’s Office
  6                                               Exhibit 56 to the deposition of
                                                  Clarence Heath
  7                                               Don Stevens Expert Report,
                                                  Attachments and Supporting
                                                  Documentation, including CV
  8                                               Michael Thomson, Ph.D.’s Expert
                                                  Report, Attachments, and
                                                           7
Case 2:17-cv-12320-DML-APP ECF No. 101 filed 10/01/19       PageID.7633   Page 8 of 8



                                Supporting Documentation,
                                including CV




                                      8
